Citation Nr: 9927241	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  94-02 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-operative herniated nucleus pulposus L5-S1 with 
laminectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to September 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 1993, 
the RO granted, in pertinent part, service connection for 
post-operative herniated nucleus pulposus L5-S1 with 
laminectomy and assigned a 10 percent disability evaluation.  
The veteran has perfected an appeal of the initial evaluation 
assigned for his service-connected back disability.  

The issue on appeal was originally before the Board in 
November 1995 at which time it was remanded for further 
development.  

REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to an initial rating in 
excess of 10 percent for his post-operative herniated nucleus 
pulposus L5-S1 with laminectomy.  The disability has been 
evaluated by the RO under Diagnostic Code 5293.  

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
A 20 percent evaluation is warranted when the intervertebral 
disc syndrome is moderate with recurring attacks.  A 40 
percent evaluation is assigned when there are severe symptoms 
with recurring attacks and intermittent relief.  38 C.F.R. 
Part 4, Code 5293.

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, No. 94-242 (U.S. Vet. App. Sept. 22, 1995). 

The VA office of General has determined that the diagnostic 
code 5293 (pertaining to intervertebral disc syndrome) 
contemplates limitation of motion and therefore DeLuca and 
all regulations pertaining to functional limitation apply 
when utilizing the diagnostic code.  VAOPGCPREC 36-97.  A 
corollary of the decision is that ratings cannot be assigned 
for both limitation of motion and intervertebral disc 
syndrome without violating the prohibition against pyramiding 
of ratings because intervertebral disc syndrome has been 
found to implicate limitation of motion.

In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance. 

It is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements. The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness 
is as important as limitation of motion, 
and a part which becomes painful on use 
must be regarded as seriously disabled. A 
little used part of the groups of minor 
joints, ratable on a parity with major 
joints. The lumbosacral articulation and 
both sacroiliac joints are considered to 
be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 

Review of the report of the most recent VA examination of the 
veteran's spine conducted in September 1997 demonstrates to 
the Board that the examiner who conducted the examination did 
not provide any findings regarding functional loss due to 
pain on use or during flare-ups for the service-connected 
post-operative herniated nucleus pulposus L5-S1 with 
laminectomy.  Painful motion was noted by the examiner but no 
opinion was provided regarding the extent of functional loss 
the veteran may experience from pain on use of his back or 
during flare-ups.  

In light of the above discussion, it is opinion of the Board 
that a contemporaneous and thorough VA examination would be 
of assistance to the Board in clarifying the nature of the 
appellant's service connected post-operative herniated 
nucleus pulposus L5-S1 with laminectomy and would be 
instructive with regard to the appropriate disposition of the 
issue submitted for appellate consideration.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, this case is REMANDED for further development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claim for an 
increased evaluation for his post-operative 
herniated nucleus pulposus L5-S1 with 
laminectomy .  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the claims 
file legible copies of the veteran's complete 
treatment reports from all sources identified 
whose records have not previously been 
secured.  Regardless of the response from the 
veteran, the RO should obtain all outstanding 
VA treatment records.  

2.  The RO should arrange for a VA orthopedic 
examination by an orthopedic surgeon in order 
to determine the nature and extent of 
severity of the service-connected post-
operative herniated nucleus pulposus L5-S1 
with laminectomy.  Any further indicated 
special studies should be conducted.  The 
claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior to the examination.  
The examiner must include an annotation in 
the examination report to the effect that the 
claims file was available and reviewed for 
the examination.  

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
including specifically active and passive 
range of motion (and a discussion of the 
normal range of motion), and comment on the 
functional limitations, if any, caused by the 
appellant's service connected post-operative 
herniated nucleus pulposus L5-S1 with 
laminectomy in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45.  It is requested 
that the examiner provide explicit responses 
to the following questions regarding the 
service-connected post-operative herniated 
nucleus pulposus L5-S1 with laminectomy:

(a)  Does the service connected post-
operative herniated nucleus pulposus L5-S1 
with laminectomy involve only the joint 
structure, or does it also involve the 
muscles and nerves?  

(b)  Does the service connected post-
operative herniated nucleus pulposus L5-S1 
with laminectomy cause weakened movement, 
excess fatigability, and incoordination, and 
if so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform average 
employment in a civil occupation?  If the 
severity of these manifestations can not be 
quantified, the examiner should so indicate.

(c)  With respect to the subjective 
complaints of pain, the examiner is requested 
to specifically comment on whether pain is 
visibly manifested on movement of the joints, 
the presence and degree of, or absence of, 
muscle atrophy attributable to the service 
connected disability, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service 
connected disability, or the presence or 
absence of any other objective manifestation 
that would demonstrate disuse or functional 
impairment due to pain attributable to the 
service connected post-operative herniated 
nucleus pulposus L5-S1 with laminectomy.

(d)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have an 
impact on the functional capacity affected by 
the service connected post-operative 
herniated nucleus pulposus L5-S1 with 
laminectomy, and if such overlap exists, the 
degree to which the non-service connected 
problem creates functional impairment that 
may be dissociated from the impairment caused 
by the service connected post-operative 
herniated nucleus pulposus L5-S1 with 
laminectomy.  

If the functional impairment created by the 
non-service connected problem can not be 
dissociated, the examiner should so indicate.  
Any opinions expressed must be accompanied by 
a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1999).

4.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the issue 
of entitlement to an initial evaluation in 
excess of 10 percent for post-operative 
herniated nucleus pulposus L5-S1 with 
laminectomy.  The RO should document its 
consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45 (1998).

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no 

opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.




		
	ROBERT E. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












